Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Priority is being given back to 08/01/2019.

Status of Claims
This action is in reply to the application filed on 02/16/2022.
Claims 1-4 are currently pending and have been examined.
Claims 1 and 2 have been amended.
Claim 4 has been added.
Claims 1-4 are currently rejected.
This action is made FINAL.

Response to Arguments
Applicant’s arguments filed 02/16/2022 have been fully considered but they are not persuasive.
Regarding the previous specification and drawing objections, in light of the amendments to the drawings and specification those objections have been withdrawn.
Regarding the 112 rejections, in light of the amendments these rejections have been withdrawn.
Applicant’s arguments with regards to the art rejections have been considered and appear to be directed solely to the instant amendments to the claims. Accordingly, the claims are addressed in the body of the rejections below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Magzimof (US PUB NO 2019/0385460) in view of Lawler (US PUB NO 2018/0039265).
Regarding claim 1:
Magzimof teaches:
A vehicle operation system (“a vehicle environment 100 including a plurality of vehicles 102, a remote support server 120 supporting one or more remote support terminals 110, and one or more networks 140 comprising network devices 145” [0010]) comprising: 
a plurality of vehicles (“a plurality of vehicles 102” [0010]) that are respectively located at a plurality of places (examiner notes that the vehicles would inherently be located in a plurality of places as they cannot physically occupy the same space.);
an acquiring section (“The vehicle policy module 125” [0047]) configured to acquire information of the vehicles including images of peripheries of the vehicles (“The vehicle policy module 125 obtains 404 input data relating to a state of the vehicle. The state of the vehicle 102 may comprise, for example, a unique identifier of the vehicle 102, location of the vehicle 102, a speed of the vehicle 102, a physical characteristic of the vehicle 102, a capability of the vehicle 102, an identifier of an occupant of the vehicle 102, an identifier of a teleoperator providing remote support to the vehicle 102, environmental conditions in a vicinity of the vehicle, network connectivity data associated with the vehicle 102, or other conditions relating to the vehicle 102, surrounding environment, its occupants, or a teleoperator providing remote support to the vehicle 102.” [0047]);
a deciding section (The remote support server 120 includes a teleoperation support module 130 that communicates with a vehicle 102 to provide remote teleoperation or other support services.” [0012]) configured to set an operation right (“The vehicle policy module 125 may enforce a policy by sending control signals directly to a vehicle 102 that cause the vehicle 102 to operate in a manner consistent with policy. Alternatively, a policy may be enforced by sending instructions to the teleoperation support module 130 to enable a human teleoperator or artificial intelligence agent to carry out the instructions” [0015]; “The remote support server 120 includes a teleoperation support module 130 that communicates with a vehicle 102 to provide remote teleoperation or other support services. In an embodiment, the teleoperation support module 130 may provide teleoperation support in instances when extra assistance is desired. For example, the vehicle 102 may request teleoperation assistance from the teleoperation support module 130 when one or more vehicle sensors fail, when an unknown problem occurs with the vehicle's autonomous driving software, when the vehicle 102 encounters a barrier or other hazardous road conditions, or when a passenger manually requests remote assistance. Furthermore, the teleoperation support module 130 may provide teleoperation support when the vehicle 102 enters a geographic region where it is not legally permitted to operate in a completely autonomous way. Upon requesting remote support, a video stream capturing the vehicle environment may be provided by the vehicle 102 to the teleoperation support module 130 and presented at a remote support terminal 110.” [0012]), that enables operation of a controlled vehicle, selected among the plurality of vehicles (FIG. 1 is a block diagram of a vehicle environment 100 including a plurality of vehicles 102 [0010]; examiner notes that the system inherently must select which of the plural vehicles it will apply control to.), by remote operation  (“A human teleoperator at the remote support terminal 110 may view the video stream on a display to assess the situation and take appropriate action via a control input device at the remote support terminal 110. In this embodiment, the teleoperation support module 130 may present real-time video streamed from the vehicle 102 to a display of the remote support terminal 110 and may provide real-time control data to the vehicle 102 received via the remote support terminal 110 to enable the teleoperator remotely drive the vehicle 102. Alternatively, the teleoperation support module 130 may comprise an artificial intelligence agent that does not necessarily require a remote support terminal 110 with a display or physical controls for providing human input. Here, the teleoperation support module 130 may provide control instructions to the vehicle 102 directly based on the processing of a real-time video feed and other sensor data streamed to the teleoperation support module 130 from the vehicle 102 without necessarily utilizing any human input. In alternative embodiments, the teleoperation support module 130 may comprise a semi-robotic agent that interacts with a remote support terminal 110 in a similar manner as a human teleoperator.” [0012]), to, among a first human operator (“A human teleoperator at the remote support terminal 110” [0012]) and a second human (“one or more remote support terminals 110” [0010]; examiner notes that each “remote support terminal 110” is operated by a different human person.) operator (“Alternatively, the teleoperation support module 130 may comprise an artificial intelligence agent that does not necessarily require a remote support terminal 110 with a display or physical controls for providing human input.” [0012]; examiner notes that the second operator can be either a human or an AI system.) which both can remotely operate the vehicle (transmitting control signals fully or in part to onboard vehicle computers or to a teleoperation support module providing remote support to the vehicles using human teleoperators [abstract]), either the first human operator or the second human operator (“A human teleoperator at the remote support terminal 110 may view the video stream on a display to assess the situation and take appropriate action via a control input device at the remote support terminal 110. In this embodiment, the teleoperation support module 130 may present real-time video streamed from the vehicle 102 to a display of the remote support terminal 110 and may provide real-time control data to the vehicle 102 received via the remote support terminal 110 to enable the teleoperator remotely drive the vehicle 102. Alternatively, the teleoperation support module 130 may comprise an artificial intelligence agent that does not necessarily require a remote support terminal 110 with a display or physical controls for providing human input. Here, the teleoperation support module 130 may provide control instructions to the vehicle 102 directly based on the processing of a real-time video feed and other sensor data streamed to the teleoperation support module 130 from the vehicle 102 without necessarily utilizing any human input. In alternative embodiments, the teleoperation support module 130 may comprise a semi-robotic agent that interacts with a remote support terminal 110 in a similar manner as a human teleoperator.” [0012]);
an information providing section (“the teleoperation support module 130” [0012]) configured to, in a case in which the first human operator or the second human operator, for whom the operation right has been set by the deciding section (as mapped above), carries out operation of the vehicle by remote operation (“the teleoperation support module 130 may present real-time video streamed from the vehicle 102 to a display of the remote support terminal 110 and may provide real-time control data to the vehicle 102 received via the remote support terminal 110 to enable the teleoperator remotely drive the vehicle 102.” [0012]), provide the information acquired by the acquiring section to the first human operator or the human second operator who has been given the operation right (“Upon requesting remote support, a video stream capturing the vehicle environment may be provided by the vehicle 102 to the teleoperation support module 130 and presented at a remote support terminal 110. A human teleoperator at the remote support terminal 110 may view the video stream on a display to assess the situation and take appropriate action via a control input device at the remote support terminal 110. In this embodiment, the teleoperation support module 130 may present real-time video streamed from the vehicle 102 to a display of the remote support terminal 110 and may provide real-time control data to the vehicle 102 received via the remote support terminal 110 to enable the teleoperator remotely drive the vehicle 102.” [0012]);
a remote operation control section (“the teleoperation support module 130” [0012]) configured to, in a case in which the first human operator or the second human operator, for whom the operation right has been set by the deciding section (as mapped above), carries out operation of the vehicle by remote operation (“the teleoperation support module 130 may present real-time video streamed from the vehicle 102 to a display of the remote support terminal 110 and may provide real-time control data to the vehicle 102 received via the remote support terminal 110 to enable the teleoperator remotely drive the vehicle 102.” [0012]), causes the vehicle to operate by remote operation by operation of the first human operator or the second human operator (“Upon requesting remote support, a video stream capturing the vehicle environment may be provided by the vehicle 102 to the teleoperation support module 130 and presented at a remote support terminal 110. A human teleoperator at the remote support terminal 110 may view the video stream on a display to assess the situation and take appropriate action via a control input device at the remote support terminal 110. In this embodiment, the teleoperation support module 130 may present real-time video streamed from the vehicle 102 to a display of the remote support terminal 110 and may provide real-time control data to the vehicle 102 received via the remote support terminal 110 to enable the teleoperator remotely drive the vehicle 102.” [0012]);
and a monitoring section (fig. 2, policy enforcement module 204) configured to, at a time of remote operation of the vehicle by the first human operator or the second human operator (as mapped above), transfers the operation right to another of the first human operator and the [human] (although Magzimof only explicitly teaches a handoff between a human and an AI system, the examiner maintains that a handoff between two humans would have been an obvious modification of Magzimof as shown below.) second operator when determined necessary (“a policy may control whether a vehicle 102 is placed under teleoperation control by a human teleoperator or an artificial intelligence agent. For example, a policy may specify that an artificial intelligence agent takes over control from a human teleoperator upon determining that the human teleoperator has become incapacitated, when the current road situation requires action on a timescale beyond human reaction time (e.g. to avoid an obstacle). In another example, in an environment in which a human teleoperator and an artificial intelligence teleoperator operate from different physical network locations, the policy may switch to the artificial intelligence teleoperator when the network connection between the vehicle 102 and the human teleoperator system does not satisfy minimum safety constraints, but the connection between the vehicle 102 and the artificial intelligence teleoperator system does.” [0032]).
Lawler also teaches:
a deciding section (fig. 1, matching engine 104) configured to set an operation right that enables operation of the a controlled vehicle (Item 104 represents the matching engine between vehicles requiring service and remote vehicle operator terminals (102). [0021]), selected among the plurality of vehicles (fig. 1, multiple vehicles 107), by remote operation to, among a first human operator (fig. 1, one of multiple human operators 101) and a second human operator (fig. 1, one of multiple human operators 101) which both can remotely operate the vehicle (examiner notes that any of the available remote vehicle operators are capable of controlling the vehicle.), either the first human operator or the second human operator (Item 104 represents the matching engine between vehicles requiring service and remote vehicle operator terminals (102). [0021]);
an information providing section (fig. 1, vehicle gateway 105) configured to, in a case in which the first human operator or the second human operator, for whom the operation right has been set by the deciding section (a transponder or similar communication device and/or channel for communicating with a computer server network indicating that the vehicle has entered into a state for which it is not fully prepared to handle on its own, which may range from simple interventions demanding human attention to full interactive human control over the vehicle; a similar (perhaps the same) communication channel for indicating which type of unexpected problem the vehicle has encountered and other related data and metadata which may be useful to convey to the system; a so-called queueing system and/or order matching system which queues vehicles in need of aid to be satisfied by human operators meeting given requirements, and a portion for executing the matches and clearing and so forth; a handover system responsible for initiating and continuing the access the human operator has to the vehicle; a portion for the vehicle side of things which maintains information about existing vehicles in the fleet or fleets, and updates in accordance with vehicles entering or leaving the system; [0025]), carries out operation of the vehicle by remote operation, provide the information acquired by the acquiring section to the first human operator or the second human operator who has been given the operation right (allow a remote human operator to receive audio and visual information about the vehicle's environment, and to transmit audio and video information to any nearby the vehicle, thereby enabling the human operator to perform certain functions, such as a discussion with a law enforcement officer, remotely. [0022]); 
Magzimof and Lawler don’t explicitly teach, however it would have been obvious to one having ordinary skill in the art at the time of filing to have adapted Magzimof in view of Lawler to:
transfers the operation right to another of the first human operator and the second human operator when determined necessary (Magzimof teaches a handoff between a remote human operator and an artificial intelligence system. Lawler discloses “human operators are matched to vehicle problems by skill categories, including groups of human operators with multiple skill categories” [claim 11] which provides a motivation for why one would switch between two different remote human operators instead of an artificial intelligence system as taught by Magzimof. Examiner asserts that substituting the second human as taught by Lawler in for the artificial intelligence system as taught by Magzimof is substituting equivalents known for the same purpose because Magzimof establishes that both a human or AI can be sued to remote operate a vehicle. Lawler also establishes the benefit that would be gained by switching between two humans (specialization of skill). See MPEP 2144.06. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958)).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Magzimof to include the teachings as taught by Lawler to provide an “algorithm which distributes vehicle intervention requests to human remote operators. 401 is an algorithm or hardware implementation of an algorithm which receives the service request from the vehicle gateway 105. Service requests are passed to 402, a queuing mechanism, which matches available operators to groups of remote operators. It may queue requests by some priority score, with secondary matching by time priority, or any other scoring mechanism which allocates vehicle requests to human operators. 403 represents a routing algorithm which will route the service request to the human operator/terminal which is most capable of handling the request.” [Lawler, 0024]. This allows the situation of the remote vehicle to be best matched to the ability of the remote operator providing the optimal resolution. Both arts are also in the same field of endeavor.
Regarding claim 2:
Magzimof in view of Lawler as shown above, teaches all the limitations of claim 1, upon which this claims is dependent.
Magzimof further teaches:
the deciding section (“the policy enforcement module 204” [0040]) is further configured to set a manager authority (“a vehicle 102 that is under control of an artificial intelligence-based teleoperator may be switched to a human teleoperator upon the vehicle 102 approaching a geographic area or road segment forbidden by a policy.” [0041]; examiner notes that the quoted establishes that the human teleoperator has higher autonomy and decision making privileges than the artificial intelligence teleoperator and therefore has “manager authority” over the artificial intelligence teleoperator.) for either one of the first human operator (“A human teleoperator at the remote support terminal 110” [0012]) and the second [human] operator (“Alternatively, the teleoperation support module 130 may comprise an artificial intelligence agent that does not necessarily require a remote support terminal 110 with a display or physical controls for providing human input.” [0012]), and the monitoring section is further configured to prioritize transfer of the operation right of the vehicle to the one of the first operator and the second operator who has been given the manager authority (a vehicle 102 that is under control of an artificial intelligence-based teleoperator may be switched to a human teleoperator upon the vehicle 102 approaching a geographic area or road segment forbidden by a policy. In further embodiments, the policy enforcement module 204 may switch control back to an artificial intelligence agent once the vehicle 102 is returned to a permitted area. [0041]).
Lawler further teaches:
the deciding section (fig. 4, routing algorithm 403) is further configured to set a manager authority (403 represents a routing algorithm which will route the service request to the human operator/terminal which is most capable of handling the request. [0024]; human operators are matched to vehicle problems by skill categories, including groups of human operators with multiple skill categories. [claim 11]; examiner is interpreting the remote operator with the higher skill level as the preferred operator (“manager”) for whom priority would be given when handing off vehicle control to a remote operator.)) for either one of the first human operator (fig. 1, one of multiple human operators 101) and the second human operator (fig. 1, one of multiple human operators 101), and the monitoring section is further configured to prioritize transfer of the operation right of the vehicle to the one of the first operator and the second operator who has been given the manager authority (403 represents a routing algorithm which will route the service request to the human operator/terminal which is most capable of handling the request. [0024]).
Regarding claim 3:
Magzimof in view of Lawler as shown above, teaches all the limitations of claim 1, upon which this claims is dependent.
Magzimof further teaches:
the monitoring section (“the policy enforcement module 204” [0037]) notifies an outside when determining it to be necessary (“In another embodiment, the policy enforcement module 204 may enforce a policy by issuing an alert to a designated third party without necessarily taking direct action affecting the vehicle 102. For instance, the policy enforcement module 204 may notify law enforcement or legal representatives (e.g., a parent or vehicle owner) of a vehicle occupant that is approaching violation of a policy or has already violated a policy.” [0037]).
Regarding claim 4:
Magzimof teaches:
A vehicle operation system (“a vehicle environment 100 including a plurality of vehicles 102, a remote support server 120 supporting one or more remote support terminals 110, and one or more networks 140 comprising network devices 145” [0010]) comprising: 
a plurality of vehicles (“a plurality of vehicles 102” [0010]), each vehicle:
located at a different one of a plurality of places (examiner notes that the vehicles would inherently be located in a different plurality of places as they cannot physically occupy the same space.);
and configured to acquire vehicle information including images of its periphery (“The vehicle policy module 125 obtains 404 input data relating to a state of the vehicle. The state of the vehicle 102 may comprise, for example, a unique identifier of the vehicle 102, location of the vehicle 102, a speed of the vehicle 102, a physical characteristic of the vehicle 102, a capability of the vehicle 102, an identifier of an occupant of the vehicle 102, an identifier of a teleoperator providing remote support to the vehicle 102, environmental conditions in a vicinity of the vehicle, network connectivity data associated with the vehicle 102, or other conditions relating to the vehicle 102, surrounding environment, its occupants, or a teleoperator providing remote support to the vehicle 102.” [0047]);
and a server (fig. 1, remote support server 120) configured to communicate with the plurality of vehicles (The vehicle 102 may comprise an intelligent transport system (ITS) that connects to one or more networks 140 and communicates with one or more entities via the one or more networks 140 (e.g., the remote support server 120 and/or other vehicles 102) to enable the vehicle 102 to obtain information useful to safe navigation of an environment. [0011]), the server being programmed to:
set an operation right (“The vehicle policy module 125 may enforce a policy by sending control signals directly to a vehicle 102 that cause the vehicle 102 to operate in a manner consistent with policy. Alternatively, a policy may be enforced by sending instructions to the teleoperation support module 130 to enable a human teleoperator or artificial intelligence agent to carry out the instructions” [0015]; “The remote support server 120 includes a teleoperation support module 130 that communicates with a vehicle 102 to provide remote teleoperation or other support services. In an embodiment, the teleoperation support module 130 may provide teleoperation support in instances when extra assistance is desired. For example, the vehicle 102 may request teleoperation assistance from the teleoperation support module 130 when one or more vehicle sensors fail, when an unknown problem occurs with the vehicle's autonomous driving software, when the vehicle 102 encounters a barrier or other hazardous road conditions, or when a passenger manually requests remote assistance. Furthermore, the teleoperation support module 130 may provide teleoperation support when the vehicle 102 enters a geographic region where it is not legally permitted to operate in a completely autonomous way. Upon requesting remote support, a video stream capturing the vehicle environment may be provided by the vehicle 102 to the teleoperation support module 130 and presented at a remote support terminal 110.” [0012]; examiner notes that the remote support server 120 must inherently establish an operation right between the vehicle and one of the first or second terminal devices to allow the human teleoperator to be able to take control.) between a first terminal device (fig. 1, remote support terminal 110) and a second terminal device (fig. 1, remote support terminal 110), the first terminal device being operated by a first human operator (A human teleoperator at the remote support terminal 110 [0012]), and the second terminal device being operated by a second human operator (A human teleoperator at the remote support terminal 110 [0012]; examiner notes that since there are multiple terminals, there would inherently be a different person at each terminal.); 
enable remote operation of a controlled vehicle selected from among the plurality of vehicles (FIG. 1 is a block diagram of a vehicle environment 100 including a plurality of vehicles 102 [0010]; examiner notes that the system inherently must select which of the plural vehicles it will apply control to.), the remote operation enabled by a respective one of the first terminal device and second terminal device for which the operation right has been set (“the teleoperation support module 130 may present real-time video streamed from the vehicle 102 to a display of the remote support terminal 110 and may provide real-time control data to the vehicle 102 received via the remote support terminal 110 to enable the teleoperator remotely drive the vehicle 102.” [0012]); 
during remote operation of the controlled vehicle: have the acquired vehicle information acquired by the controlled vehicle transmitted to the respective one of the first terminal device and second terminal device for which the operation right has been set (“Upon requesting remote support, a video stream capturing the vehicle environment may be provided by the vehicle 102 to the teleoperation support module 130 and presented at a remote support terminal 110. A human teleoperator at the remote support terminal 110 may view the video stream on a display to assess the situation and take appropriate action via a control input device at the remote support terminal 110. In this embodiment, the teleoperation support module 130 may present real-time video streamed from the vehicle 102 to a display of the remote support terminal 110 and may provide real-time control data to the vehicle 102 received via the remote support terminal 110 to enable the teleoperator remotely drive the vehicle 102.” [0012]); 
cause the controlled vehicle to operate by remote operation based on commands from the respective one of the first terminal device and second terminal device for which the operation right has been set (“Upon requesting remote support, a video stream capturing the vehicle environment may be provided by the vehicle 102 to the teleoperation support module 130 and presented at a remote support terminal 110. A human teleoperator at the remote support terminal 110 may view the video stream on a display to assess the situation and take appropriate action via a control input device at the remote support terminal 110. In this embodiment, the teleoperation support module 130 may present real-time video streamed from the vehicle 102 to a display of the remote support terminal 110 and may provide real-time control data to the vehicle 102 received via the remote support terminal 110 to enable the teleoperator remotely drive the vehicle 102.” [0012]); 
and during remote operation, transfer the operation right to another of the first terminal device operated by the first human operator and the second terminal device [operated by the second human operator] (although Magzimof only explicitly teaches a handoff between a human and an AI system, the examiner maintains that a handoff between two humans would have been an obvious modification of Magzimof as shown below.) when determined necessary (“a policy may control whether a vehicle 102 is placed under teleoperation control by a human teleoperator or an artificial intelligence agent. For example, a policy may specify that an artificial intelligence agent takes over control from a human teleoperator upon determining that the human teleoperator has become incapacitated, when the current road situation requires action on a timescale beyond human reaction time (e.g. to avoid an obstacle). In another example, in an environment in which a human teleoperator and an artificial intelligence teleoperator operate from different physical network locations, the policy may switch to the artificial intelligence teleoperator when the network connection between the vehicle 102 and the human teleoperator system does not satisfy minimum safety constraints, but the connection between the vehicle 102 and the artificial intelligence teleoperator system does.” [0032]).
Lawler also teaches:
set an operation right (Item 104 represents the matching engine between vehicles requiring service and remote vehicle operator terminals (102). [0021]) between a first terminal device (fig. 1, one of multiple remote terminals 102) and a second terminal device (fig. 1, one of multiple remote terminals 102) the first terminal device being operated by a first human operator (fig. 1, one of multiple human operators 101), and the second terminal device being operated by a second human operator (fig. 1, one of multiple human operators 101);
have the acquired vehicle information acquired by the controlled vehicle transmitted to the respective one of the first terminal device and second terminal device for which the operation right has been set (a transponder or similar communication device and/or channel for communicating with a computer server network indicating that the vehicle has entered into a state for which it is not fully prepared to handle on its own, which may range from simple interventions demanding human attention to full interactive human control over the vehicle; a similar (perhaps the same) communication channel for indicating which type of unexpected problem the vehicle has encountered and other related data and metadata which may be useful to convey to the system; a so-called queueing system and/or order matching system which queues vehicles in need of aid to be satisfied by human operators meeting given requirements, and a portion for executing the matches and clearing and so forth; a handover system responsible for initiating and continuing the access the human operator has to the vehicle; a portion for the vehicle side of things which maintains information about existing vehicles in the fleet or fleets, and updates in accordance with vehicles entering or leaving the system; [0025]);
cause the controlled vehicle to operate by remote operation based on commands from the respective one of the first terminal device and second terminal device for which the operation right has been set (allow a remote human operator to receive audio and visual information about the vehicle's environment, and to transmit audio and video information to any nearby the vehicle, thereby enabling the human operator to perform certain functions, such as a discussion with a law enforcement officer, remotely. [0022]); 
Magzimof and Lawler don’t explicitly teach, however it would have been obvious to one having ordinary skill in the art at the time of filing to have adapted Magzimof in view of Lawler to:
transfer the operation right to another of the first terminal device operated by the first human operator and the second terminal device operated by the second human operator when determined necessary (Magzimof teaches a handoff between a remote human operator and an artificial intelligence system. Lawler discloses “human operators are matched to vehicle problems by skill categories, including groups of human operators with multiple skill categories” [claim 11] which provides a motivation for why one would switch between two different remote human operators instead of an artificial intelligence system as taught by Magzimof. Examiner asserts that substituting the second human as taught by Lawler in for the artificial intelligence system as taught by Magzimof is substituting equivalents known for the same purpose because Magzimof establishes that both a human or AI can be sued to remote operate a vehicle. Lawler also establishes the benefit that would be gained by switching between two humans (specialization of skill). See MPEP 2144.06. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958)).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Magzimof to include the teachings as taught by Lawler to provide an “algorithm which distributes vehicle intervention requests to human remote operators. 401 is an algorithm or hardware implementation of an algorithm which receives the service request from the vehicle gateway 105. Service requests are passed to 402, a queuing mechanism, which matches available operators to groups of remote operators. It may queue requests by some priority score, with secondary matching by time priority, or any other scoring mechanism which allocates vehicle requests to human operators. 403 represents a routing algorithm which will route the service request to the human operator/terminal which is most capable of handling the request.” [Lawler, 0024]. This allows the situation of the remote vehicle to be best matched to the ability of the remote operator providing the optimal resolution. Both arts are also in the same field of endeavor.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R Jagolinzer whose telephone number is (571)272-4180. The examiner can normally be reached M-Th 8AM - 4PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571)272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Scott R. Jagolinzer
Examiner
Art Unit 3665



/S.R.J./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665